              Case 1:19-cr-01211-JB Document 32 Filed 11/24/19 Page 1 of 2


                    IN THE DISTRICT COURT OF THE UNITED STATES

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )       Cause No. 19-1211 JB
vs.                                                 )
                                                    )
                                                    )
LARRY MITCHELL HOPKINS,                             )
                                                    )
                                     Defendant.     )


                   THIRD UNOPPOSED MOTION TO VACATE TRIAL SETTING

       COMES NOW, the Defendant, Larry Mitchell Hopkins, by and through his attorney of record,

Kelly O’Connell, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (D), and consistent with the Tenth

Circuit Court of Appeals holding in United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009), moves to

continue the trial setting in the above-styled and numbered cause currently set for December 2, 2019.

As grounds the government states:

       1. On July 30, 2019 this Court ordered an evaluation of mental competency. Per the order,

“further proceedings are postponed until the report is received and a competency hearing is convened.”

Doc. 24.

       2.      A letter received from the Court on October 31, 2019 indicates the competency

evaluation is scheduled for November 8, 2019. Doc. 25. At this point, half the exam is done and the

second part is scheduled for the week of November 24th, 2019. At a minimum, additional time will be

needed to receive the report and schedule a competency hearing. The time from the filing of a motion

to the time the Court rules on the motion or holds a hearing is excluded from Speedy Trial calculations.

18 U.S.C. §§ 3161(h)(7)(D).
              Case 1:19-cr-01211-JB Document 32 Filed 11/24/19 Page 2 of 2


       3. The United States concurs in this motion and requests that the Court grant the relief sought.

The Defendant waives any right to a speedy trial in requesting this continuance.

       Pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (D), such time between the Speedy Trial deadline

and the commencement of the trial should be excluded for purposes of the Speedy Trial Act because a

competency evaluation is pending before the Court and because the ends of justice that would be

served by granting the requested continuance outweigh the best interests of the public and the

defendant in a speedy trial.

       Wherefore, Defendant, Larry Mitchell Hopkins, respectfully requests that the December 2nd,

2019 trial date be vacated and the matter rescheduled. The Defendant further requests that the motions

deadline be extended by a similar time period.

                                                    Respectfully submitted,


                                                    Electronically filed

                                                    KELLY O’CONNEL
                                                    200 S. Water Street
                                                    Las Cruces, NM 88001
                                                    Attorney for Defendant

I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the Court
using the CM/ECF system which will send
notification to opposing counsel of record.

Filed Electronically
KELLY O’CONNELL
